UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 8, 2013 CREATIVE APP SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54905 46-0684479 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3965 Paula Street La Mesa, California 91941 (Address of Principal Executive Offices, including zip code) (619) 699-9669 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP. Columbia Center 401 West A Street, Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. On April 8, 2013, we received notice from our market maker that we were assigned the symbol “CAPP” to initiate trading on the Over-the-Counter Quotation Board (OTC:QB). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CREATIVE APP SOLUTIONS, INC. By: /S/ Ryan Faught Ryan Faught, President Date:April 8, 2013 2
